ALTENBERND, Judge,
Concurring.
I fully concur in this opinion. I write only to observe that the relief we grant today is meaningless from any practical perspective. The sentences we vacate for counts 5, 6, and 7 were imposed concurrently with counts 8, 9, and 10. There is no challenge here to the convictions themselves. Thus, double jeopardy is invoked to clean up an error that appears to be entirely harmless. In a postconviction proceeding, it seems to me that a defendant should need to allege that the sentencing error he seeks to correct will have some practical impact upon his overall sentence when multiple offenses are involved.